Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Deibert on September 9, 2021.

The application has been amended as follows: 

	The Claims:
	In claim 3, line 2, delete “-C3” and insert – C3 --. 
	Cancel claim 1.   

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Note that, the Examiner’s Amendment is sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is Christopher et al (US 5,431,846).  Christopher et al teach block copolymers comprising from 20 to 95 mole % of monomer units derived from itaconic acid or a homologue thereof and 
None of the references of record, alone or in combination, teach or suggest a composition and method of using such a composition to clean dishware, said composition containing a specific mixture of a builder, a phosphonate, a nonionic surfactant, a specific dispersant polymer, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  Accordingly, since the prior art of record fails to teach or suggest such a composition and method of using such a composition as recited by the instant claims, the instant claims are deemed allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/September 9, 2021